       Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAWNA CHAVEZ, as next friend of    )
KATRINA CHAVEZ,                     )
                                    )
     Plaintiff,                     )
                                    )
                                                           CIVIL ACTION NO. 1:20-CV-01165
v.                                  )
                                    )
                                                                JURY TRIAL DEMANDED
SAFE & CARE TRANSPORTATION CORP., )
UNITED SEATING & MOBILITY, LLC, and )
JOHN DOE,                           )
                                    )
     Defendants.                    )


       DEFENDANT UNITED SEATING AND MOBILITY, LLC’S ANSWER TO
               PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant United Seating and Mobility, LLC d/b/a Numotion (hereinafter “Numotion”)

answers Plaintiff’s First Amended Complaint (hereinafter “Complaint”) as follows:

       1.      Numotion lacks sufficient knowledge or information to admit or to deny the

allegations contained in paragraph 1 of the Complaint and, therefore, denies them.

       2.      Numotion admits that it is a Missouri limited liability company. Numotion denies

that its principal place of business is in Bernalillo County, New Mexico. Numotion denies all

other allegations in paragraph 2 of the Complaint.

       3.      Numotion lacks sufficient knowledge or information to admit or to deny the

allegations contained in paragraph 3 of the Complaint and, therefore, denies them.

       4.      The allegations of paragraph 4 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 4.




                                                1
       Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 2 of 12




       5.       The allegations of paragraph 5 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 5.

       6.       The allegations of paragraph 6 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 6.

       7.       The allegations of paragraph 7 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 7.

       8.       The allegations of paragraph 8 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 8.

       9.       Numotion lacks sufficient knowledge or information to admit or to deny the

allegations contained in paragraph 9 of the Complaint and, therefore, denies them.

       10.      Numotion admits that Plaintiff has a medical condition requiring her use of a

wheelchair. Except as specifically admitted, Numotion denies the remaining allegations of

paragraph 10.

       11.      The allegations of paragraph 11 of the Complaint contain a legal conclusion to

which no response is required. To the extent that a response is required, Numotion states that

upon information and belief, the United States District Court for the District of New Mexico has

subject-matter jurisdiction over this lawsuit.




                                                 2
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 3 of 12




                            General Allegations Accident of January 19, 2016

        12.     Numotion lacks sufficient knowledge or information to admit or to deny the

allegations contained in paragraph 12 of the Complaint and, therefore, denies them.

        13.     Denied.

        14.     Numotion lacks sufficient knowledge or information to admit or to deny the

allegations contained in paragraph 14 of the Complaint and, therefore, denies them.

        15.     Denied.

                                              COUNT I
                                   NEGLIGENCE – DEFENDANT DALTON

        16.     Numotion incorporates its responses to all allegations contained in paragraphs 1-

15 as if fully set forth herein.

        17.     The allegations of paragraph 17 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 17.

        18.     The allegations of paragraph 18 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 18.

        19.     The allegations of paragraph 19 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 19.

        20.     The allegations of paragraph 20 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 20.




                                                3
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 4 of 12




        21.     The allegations of paragraph 21 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 21.

        22.     The allegations of paragraph 22 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 22.

        23.     The allegations of paragraph 23 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 23.

        24.     The allegations of paragraph 24 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 24.

                                            COUNT II
                                   NEGLIGENCE – UNITED SEATING

        25.     Numotion incorporates its responses to all allegations contained in paragraphs 1-

24 as if fully set forth herein.

        26.     Denied.

        27.     Denied.

        28.     Denied.

        29.     Denied.

        30.     Denied.

        31.     Denied.

        32.     Denied.

        33.     Denied.



                                                4
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 5 of 12




        34.     Denied.

        35.     Denied.

                                      COUNT III
                    NEGLIGENT SUPERVISION – DEFENDANT SAFE & CARE

        36.     Numotion incorporates its responses to all allegations contained in paragraphs 1-

35 as if fully set forth herein.

        37.     The allegations of paragraph 37 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 37.

        38.     The allegations of paragraph 38 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 38.

        39.     The allegations of paragraph 39 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 39.

        40.     The allegations of paragraph 40 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 40.

        41.     The allegations of paragraph 41 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 41.

        42.     The allegations of paragraph 42 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 42.



                                                5
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 6 of 12




        43.     The allegations of paragraph 43 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 43.

        44.     The allegations of paragraph 44 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 44.

        45.     The allegations of paragraph 45 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 45.

        46.     The allegations of paragraph 46 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 46.

        47.     The allegations of paragraph 47 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 47.

        48.     The allegations of paragraph 48 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 48.

                                           COUNT IV
                                      RESPONDEAT SUPERIOR

        49.     Numotion incorporates its responses to all allegations contained in paragraphs 1-

48 as if fully set forth herein.




                                                6
       Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 7 of 12




       50.     The allegations of paragraph 50 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 50.

       51.     The allegations of paragraph 51 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 51.

       52.     The allegations of paragraph 52 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 52.

       53.     The allegations of paragraph 53 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 53.

       54.     The allegations of paragraph 54 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 54.

       55.     The allegations of paragraph 55 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 55.

       56.     The allegations of paragraph 56 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 56.




                                                7
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 8 of 12




        57.     The allegations of paragraph 57 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 57.

        58.     The allegations of paragraph 58 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 58.

                                          COUNT V
                            NEGLIGENCE – DEFENDANT SAFE & CARE

        59.     Numotion incorporates its responses to all allegations contained in paragraphs 1-

58 as if fully set forth herein.

        60.     The allegations of paragraph 60 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 60.

        61.     The allegations of paragraph 61 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 61.

        62.     The allegations of paragraph 62 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 62.

        63.     The allegations of paragraph 63 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 63.




                                                8
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 9 of 12




        64.     The allegations of paragraph 64 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 64.

        65.     The allegations of paragraph 65 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 65.

        66.     The allegations of paragraph 66 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 66.

        67.     The allegations of paragraph 67 do not appear to be directed at Numotion and,

therefore, no response is required. To the extent that a response is required, Numotion denies the

allegations in paragraph 67.

        Numotion denies the allegations in the paragraph beginning “WHEREFORE,” and

specifically denies that Plaintiff is entitled to any relief.



                                                  DEFENSES

                                                FIRST DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                               SECOND DEFENSE

        If evidence supports the affirmative defense of comparative fault, Numotion will pursue

that affirmative defense at trial.




                                                    9
        Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 10 of 12




                                                 THIRD DEFENSE

            If evidence establishes that the accident, injuries, and damages at issue were caused by

product misuse or abuse, Numotion will pursue that affirmative defense at trial.

                                                FOURTH DEFENSE

            If evidence establishes that the accident, injuries, and damages at issue were due to

modifications, maintenance, or services made to the subject wheelchair by entities or persons

other than Numotion, Numotion will pursue that affirmative defense at trial.

                                                 FIFTH DEFENSE

            If evidence establishes that the accident, injuries, and damages at issue were caused by

substantial changes or alterations to the product, Numotion will pursue that affirmative defense

at trial.

                                                 SIXTH DEFENSE

            If evidence establishes that the accident, injuries, and damages at issue were caused by an

independent intervening cause, Numotion will pursue that affirmative defense at trial.

                                               SEVENTH DEFENSE

            If the evidence establishes that Plaintiff’s claims fail, in whole or in part, due to the

equitable doctrines of laches, estoppel, and/or waiver, Numotion will pursue those affirmative

defenses at trial.

                                                EIGHTH DEFENSE

            If the evidence establishes that Plaintiff failed to mitigate her damages, Numotion will

pursue that affirmative defense at trial.




                                                    10
      Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 11 of 12




                                            NINTH DEFENSE

       Because the investigation of the allegations contained in the Complaint is not complete at

this time, Numotion does not know whether additional affirmative defenses may apply.

Numotion has neither knowingly nor intentionally waived any applicable affirmative defenses.

If Numotion later learns that additional affirmative defenses may apply, Numotion will seek

leave to amend its answer to raise such other affirmative defenses.

                       NUMOTION DEMANDS A TRIAL BY JURY.


       WHEREFORE, Numotion prays for judgment as follows:

           a. That Plaintiff takes nothing by reason of her Complaint;

           b. That judgment be entered against Plaintiff in favor of Numotion;

           c. That Numotion be dismissed hence with its costs of suit incurred herein; and

           d. For such other and further relief as the Court may deem just and proper.

                                     Respectfully submitted,

                                     RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.



                                     By:
                                            Paul R. Koller
                                     Post Office Box 1888
                                     Albuquerque, New Mexico 87103
                                     Telephone: (505) 765-5900
                                     pkoller@rodey.com

                                     LIGHTFOOT, FRANKLIN & WHITE LLC
                                     By:    Lee M. Hollis (subject to admission pro hac vice)
                                     John G. Thompson (subject to admission pro hac vice)
                                     Clinton T. Speegle (subject to admission pro hac vice)
                                     Brooke L. Messina (subject to admission pro hac vice)
                                     400 20th Street North
                                     Birmingham, Alabama 35203
                                     (205) 581-0700


                                                11
      Case 1:20-cv-01165-CG-SCY Document 7 Filed 11/16/20 Page 12 of 12




                                      lhollis@lightfootlaw.com
                                      jthompson@lightfootlaw.com
                                      cspeegle@lightfootlaw.com
                                      bmessina@lightfootlaw.com

                                      Attorneys for United Seating and Mobility, LLC d/b/a
                                      Numotion


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 16th day of November, 2020, I caused the foregoing
to be electronically filed through the CM/ECF filing system, which caused counsel of record to
be served by electronic means, and that a true and correct copy of the foregoing was also e-
mailed on the same day to the following:

Jedidiah J. Glazener                             Alvin R. Garcia
925 Luna Circle NW                               3620 Wyoming Blvd. N.E.
Albuquerque, NM 87102                            Suite 205
jedg@omrlaw.com                                  Albuquerque, NM 87111
                                                 alvingarcia35@yahoo.com
Attorney for Plaintiff
                                                 Attorney for Plaintiff

Mark J. Riley
Matthew R. Wadsworth
RILEY, SHANE & KELLER, P.A.
3880 Osuna Road N.E.
Albuquerque, NM 87109
mriley@rsk-law.com
mwadsworth@rsk-law.com

Attorneys for Defendant Safe & Care
Transportation Corp.

RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.


By:
       Paul R. Koller




                                               12
